DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments of the instant Response to Office Action of 6/13/2022 require application of a further reference, Hall, but not for the reasons set forth in the Response, which are generally rejected.
Namely, at page 11 of the instant Response, Applicant’s Representative asserts that the primary Baik reference was relied upon for pattern image features. This is incorrect: secondary reference Park was cited for pattern image features.
Still further, as provided in the claims mapping below, the primary Baik reference discloses projection at a slant, (paragraph 0056) and thus an illumination incline with respect to the axis of the camera/sensor. Further such features are well known-see Huebner II cited below.
When the pattern image features of Park (See Figures 4) are applied to the disclosure of illumination inclination of Baik, the combination of Baik and Park renders obvious the pattern image being inclined with respect to an axis of the sensor.
Baik and Park fail to teach the newly recited focal point features.
However, newly cited Hall reference is applied for these features. See claims mapping below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the receiver" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the sensor" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 29 recites a determined feature point of the pattern image, and subsequently recites determining a feature point indicated by a repetitive shape included in the pattern image, giving rise to a contradiction as to whether these are the same or different feature points. For purposes of examination, the feature points are treated as a unity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 16, 20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baik (US 2017/0328992) in view of Park (US 2013/0088575), in further view of Hall (US 2014/0168378).

Regarding claim 11, Baik discloses a sensing apparatus (paragraph 0142 distance sensor) comprising: a sensor (paragraph 0142 sensing unit) for capturing a plurality of [light] images (paragraph 0067 multiple images of varying beams captured) from different angles, (paragraph 0052 angles of light beams vary, and varying camera is varying beams-see also figure 3) the [light] image being inclined with respect to an axis of the sensor, (paragraph 0056, the light emitter may be slanted with regard to the axis of the sensor, producing a light image inclined or slanted with regard to the receiving sensor) ... and sensing distance information on the [surface]; (paragraph 0021 distance of surface determined, and per paragraph 0063 may be across surface) a receiver for receiving distance information indicating a predetermined distance (paragraph 0062/0063 distance sensor receives distance information on surface from, for example, external server, including shape of surface for multiple points) between a [surface] and the sensor; (paragraph 0063, this is interpreted as comparing normalized location data relative to the sensor with the sensed distance information; paragraphs 0082 and 0085 make clear that the received location information is compared to the sensed distance information, requiring the received information to be adjusted to be relative to the sensor to be compared with sensed distance data for calibration) and a processor (paragraph 0142 processor) for comparing the received distance information from the receiver with the sensed distance information from the sensor, (paragraph 0068 received and sensed distance values compared) determining a correction value (paragraph 0069 calibration means correction value applied for sensing-see paragraph 0071) indicating a difference between the received distance information and the sensed distance information. (paragraphs 0144, 0139 and 0138, received distance information compared with sensed distance information for calibration correction parameter, and may be an intrinsic calibration parameter-see figure 12 blurring removed)
While Baik emits a plurality of beams to the surface for range detection, (paragraph 0021) Baik fails to identically disclose a pattern image with a feature point indicated by a repetitive shape included in a pattern image, and determining the feature point from the plurality of pattern images for distance of the feature point.
While Biak disclosing intrinsic parameters, (paragraph 0139) Baik further fails to identically disclose correcting a focal point of the sensing apparatus based on the determined correction value.
With regard to pattern image features, Park teaches the plurality of beams may be a pattern image (paragraph 0043/004 pattern image of, for example dots, project into surface) with a feature point indicated by a repetitive shape included in a pattern image, (paragraphs 0067 and 0092 each shape pertains to a corresponding feature point on surface) and determining the feature point from the plurality of pattern images (paragraph 0083 feature points identified for distance calculation) for distance of the feature point. (per Baik the distance is calculated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the structured pattern illumination teaching of Park to Biak because it is well known to those of skill in the art use light patterns for distance determination before the effective filing date, and Park teaches using light patterns provides for high resolution determination of a surface shape per Baik. (paragraph 0012) 
And in regard to correcting the focal point, Hall teaches correcting a focal point of the sensing apparatus based on the determined correction value. (paragraph 0022, focal point is an intrinsic camera property to be adjusted by a calibration process)
It would have been obvious to one of skill in the art before the effective filing date of the instant application to apply the focal adjustment of Hall to the system of Baik because Baik discloses to adjust intrinsic sensor parameters, (paragraph 0139) and Hall teaches the focal point is an intrinsic camera property to be adjusted by a calibration process. (paragraph 0022)
Regarding claim 15, Baik fails to disclose the recited; however Park teaches wherein the pattern image includes a pattern in which dots are repeatedly disposed at preset intervals. (paragraph 0066 dot pattern shown figure 4A)
Same rationale for combining and motivation apply as for claim 11 above. 
Regarding claim 16, Baik fails to disclose the recited; however Park teaches wherein a center point of each dot is determined as the feature point. (paragraphs 0083 and 0092 dot point corresponds to coordinate of feature point)
Same rationale for combining and motivation apply as for claim 11 above. 
Claims 20, 24 and 25 are method claims reciting features similar to those recited in claims 11, 15 and 16, respectively, and are also rendered obvious by the combination of Baik, Park and Hall for reasons similar to those set forth above for claims 11, 15 and 16.

Claims 12-14, 21-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Baik in view of Park and Hall, in yet further view of Chen (2006/0120576).

Regarding claim 12, Baik and Park fail to disclose the recited; however Chen teaches wherein the pattern image includes a second color region and a first color region, (paragraph 0023 use of different colors in light pattern) a reflectance of the first color region is greater than that of the second color region, (paragraph 0021 different colors have different light frequencies, and thus different reflectances, that is are different colors) and the entire area of an overlapping linage in which the plurality of pattern images are overlapped is determined at least once as the first color region. (this is interpreted as the light pattern is applied to the image, including the colored light, paragraph 0021 light grid, and thus colored elements, applied to a desired area, also per Park, for example Figure 4A, different pattern regions are applied)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use different colors and shapes for structured illumination because Chen teaches to do so optimizes the light pattern projected to improve resolution and processing at processor. (paragraph 0023) 
Regarding claim 13, Baik and Park fail to disclose the recited; however Chen teaches wherein the pattern image includes a pattern in which two fan shapes whose origin are in contact with each other are repeated. (shown figure 4, paragraph 0026 triangles may be interpreted as fan shape, and two points come together at an origin, further two or more triangles in combination may form a fan, is repeated)
Same rationale for combining and motivation apply as for claim 12 above. 
Regarding claim 14, Park teaches wherein the origin where the two fan shapes are in contact with each other is determined as the feature point. (paragraphs 0083 and 0092 symbol corresponds to coordinate of feature point)
Claims 21-23 are method claims reciting features similar to those recited in claims 12-14, respectively, and are also rendered obvious by the combination of Baik, Park, Hall and Chen for reasons similar to those set forth above for claims 12-14.
Regarding claim 29, Baik discloses a calibration apparatus (Abstract integrated calibration of distance determination device) comprising: a memory for storing (paragraphs 0161 and 0162 memory for calibration will also store at least transitorily received data for processing) distance information; (paragraph 0062/0063 distance sensor receives distance information on surface from, for example, external server, including shape of surface for multiple points) a camera (paragraph 0142 sensing unit; and per paragraph 0158, sensor may include a camera) for capturing a plurality of [light] images (paragraph 0067 multiple images of varying beams captured) from different angles, (paragraph 0052 angles of light beams vary, and varying camera is varying beams-see also figure 3) the [light] image being inclined with respect to an axis of the camera, (paragraph 0056, the light emitter may be slanted with regard to the axis of the sensor, producing a light image inclined or slanted with regard to the receiving sensor) and the stored distance information distance information indicating a predetermined distance (paragraph 0062/0063 distance sensor receives distance information on surface from, for example, external server, including shape of surface for multiple points) between a [surface] and the camera; (paragraph 0063, this is interpreted as comparing normalized location data relative to the sensor camera with the sensed distance information; paragraphs 0082 and 0085 make clear that the received location information is compared to the sensed distance information, requiring the received information to be adjusted to be relative to the sensor camera to be compared with sensed distance data for calibration) and a processor (paragraphs 0149/0150 processor performs calibration operations) for: sensing distance information on the [surface], (paragraph 0021 distance of surface determined, and per paragraph 0063 may be across surface) comparing the received distance information from the receiver with the sensed distance information from the sensor, (paragraph 0068 received and sensed distance values compared) determining a correction value (paragraph 0069 calibration means correction value applied for sensing-see paragraph 0071) indicating a difference between the received distance information and the sensed distance information. (paragraphs 0144, 0139 and 0138, received distance information compared with sensed distance information for calibration correction parameter, and may be an intrinsic calibration parameter-see figure 12 blurring removed)
Bail fails to disclose a pattern image together with determining a feature point indicated by a repetitive shape included in a pattern image, correcting a focal point of the sensing apparatus based on the determined correction value, and wherein the pattern image includes a first color region and a second color region, a reflectance of the first color region is greater than that of the second color region, and the entire area of the overlapping image in which the plurality of pattern images are overlapped may be determined at least once as a first color region.
However, Park teaches the plurality of beams may be a pattern image (paragraph 0043/004 pattern image of, for example dots, project into surface) together with determining a feature point indicated by a repetitive shape included in a pattern image. (paragraphs 0067 and 0092 each shape pertains to a corresponding feature point on surface) Same rationale for combining and motivation apply as for claim 1.
Hall teaches correcting a focal point of the sensing apparatus based on the determined correction value. (paragraph 0022, focal point is an intrinsic camera property to be adjusted by a calibration process) Same rationale for combining and motivation apply as for claim 1.
And Chen teaches wherein the pattern image includes a first color region and a second color region, (paragraph 0023 use of different colors in light pattern) a reflectance of the first color region is greater than that of the second color region, (paragraph 0021 different colors have different light frequencies, and thus different reflectances, that is are different colors) and the entire area of the overlapping linage in which the plurality of pattern images are overlapped is determined at least once as the first color region. (this is interpreted as the light pattern is applied to the image, including the colored light, paragraph 0021 light grid, and thus colored elements, applied to a desired area, also per Park, for example Figure 4A, different pattern regions are applied)
Same rationale for combining and motivation apply as for claims 11 and 12 above. 

Claims 17-19 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Baik in view of Park and Hall, in yet further view of Huebner (US 2013/0229396).

Regarding claim 17, Baik and Park fail to disclose the recited; however Huebner teaches wherein the pattern image includes a pattern in which a first single closed curve including a plurality of angles and a second single closed curve that is in the shape of a curve and is contained within the first single closed curve are repeated. (this is interpreted as defining a loop shape for a projection symbol, paragraph 0166 and figures 14/15 teach using a ring symbol projection)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the ring shape of Huebner as the symbols or beams of Park and Baik, respectively, because Huebner teaches using a ring shape in a pattern allows to determine the relative spatial position, orientation, and/or shape of the pattern. (paragraph 0167)
Regarding claim 18, Baik and Park fail to disclose the recited; however Huebner teaches wherein a region between the first single closed curve and the second single closed curve is colored and a region inside the second single closed curve is colorless. (paragraphs 0104, 0129, 0170, the area of the circle is a color light, which may be red, green or blue or a combination thereof)
Same rationale for combining and motivation apply as for claim 17 above. 
Regarding claim 19, Park teaches wherein the point where a plurality of first single closed curves are in contact with each other is determined as a feature point. (paragraphs 0083 and 0092 symbol corresponds to coordinate of feature point)
Claims 26-28 are method claims reciting features similar to those recited in claims 17-19, respectively, and are also rendered obvious by the combination of Baik, Park, Hall and Huebner for reasons similar to those set forth above for claims 17-19.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Baik in view of Park and Hall, in yet further view of Chen and McCloskey (US 2020/0051262).

Regarding claim 30, Baik, Park and Chen fail to identically disclose the recited; however McCloskey teaches wherein a motor for rotating the camera module for capturing the pattern image may be further included. (paragraph 0101 motor used to move dimensioner to different position for image capture)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the motor as taught by McCloskey to move the camera per Baik, Park and Chen because it is well known to those of skill in the art to use a motor to articulate camera movement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Van Der Tempel (US 2017/0123067) may be considered as background for depth determination from illumination.
	Fedorovskaya (US 2013/0153651) further teaches circular illumination pattern.
	Huebner II (US 2014/0267031) is cited for varying projector pattern angles as desired.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485  

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
September 8, 2022